IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
DALE DRIGGERS,

             Appellant,

 v.                                               Case No. 5D16-4168

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed April 18, 2017

3.800 Appeal from the Circuit
Court for Putnam County,
Scott C. Dupont, Judge.

Dale Driggers, East Palatka, pro se.

No Appearance for Appellee.


PER CURIAM.


      AFFIRMED. See State v. Richards, 639 So. 2d 680, 681 (Fla. 2d DCA 1994).


COHEN, C.J., LAMBERT and EDWARDS, JJ., concur.